SUN CAPITAL ADVISERS TRUST SC BlackRock Inflation Protected Bond Fund Supplement dated March 10, 2010 To the Statement of Additional Information dated May 1, 2009 Effective immediately, the following sections of the Statement of Additional Information, dated May 1, 2009, relating to SC BlackRock Inflation Protected Bond Fund (the “Fund”) are hereby revised as indicated: a)Beginning on page 44 under the heading “Portfolio Managers,” the references made to Adam Bowman as portfolio manager of the Fund are hereby deleted in their entirety. b)In the section entitled “Other Accounts Managed by Portfolio Managers – BlackRock Financial Management, Inc.” beginning on page 50, the table as of December 31, 2008 relating to other accounts managed by BlackRock is hereby replaced in its entirety by the following: Manager Total # of Accounts Total Assets Under Management (in billions) Stuart Spodek Other Registered Investment Companies 22 $8.13 Other Pooled Vehicles 18 $5.4 Other Accounts 223 $80.27 Brian Weinstein Other Registered Investment Companies 5 $1.63 Other Pooled Vehicles 12 $3.83 Other Accounts 188 $63.57 c)In the section entitled “Performance Fees – BlackRock” on pages 50-51, the performance fee table is hereby replaced in its entirety by the following: Manager Total # of Performance-based Fee Accounts Total Assets Under Management (in billions) Stuart Spodek Other Registered Investment Companies 0 _ Other Pooled Vehicles 3 $1.38 Other Accounts 18 $6.01 Brian Weinstein Other Registered Investment Companies 0 _ Other Pooled Vehicles 0 _ Other Accounts 8 $4.93 d)In the section entitled “Discretionary Incentive Compensation” on page 51, the reference to Adam Bowman is hereby deleted in its entirety.
